Attachment to Advisory Action
Applicant’s arguments filed 16 February 2021 have been fully considered but they are not persuasive. The Applicant argues that modifying Miyata with Yumiya “would render Miyata unsatisfactory for its intended purpose” however the Examiner respectfully disagrees. 
Miyata teaches pressure regulation in a fuel cell comprising a first pressure sensor (31) and second pressure sensor (32) which are placed at the hydrogen tank and downstream from a regulator having a pressure regulation function (see [0010]) along the anode gas flow passage, respectively, and, further teaches a determining means for determining the pressure drop detected by the first and second pressure sensors (31, 32). Miyata further teaches a judgement means that assesses the change in pressure between the first and second pressure sensors (31,32) and control unit ECU 70 that controls the output in accordance with the results of the judgement means (see Miyata [0010; 0023; 0037]). 
Yumiya is relied upon for its teaching of disposing a plurality of pressure sensors along the fuel cell gas supply passage 74 particularly including pressure sensor P5 measuring the inlet pressure of the fuel cell (see Yumiya [0021; 0026]; FIG 1). Miyata modified by Yumiya would further the teachings of measuring and regulating pressure drop along the anode gas flow passage to include a plurality of pressure sensors downstream (see pressure sensors P5, P9 and P10 in Yumiya FIG 1). 
As Miyata teaches a means for assessing and regulating the pressure changes along the anode gas flow passage between the first and second pressure sensors (31, 32), one having ordinary skill in the art would be motivated to modify Miyata with Yumiya to ensure the changes in pressure along the anode gas flow passage remain within predetermined limits (see Yumiya [0045-0046] where monitoring pressure fluctuations along the gas flow passage allows for prompt gas leakage detection). 

    PNG
    media_image1.png
    380
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    595
    media_image3.png
    Greyscale


/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723